                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TAMMARA UPTON                    :     CIVIL ACTION
                                 :
          v.                     :
                                 :
TEVA PHARMACEUTICALS USA,        :
INC., et al.                     :     NO. 18-4419

                               ORDER

          AND NOW, this 18th    day of November, 2019, for the

reasons set forth in the accompanying Memorandum, it is hereby

ORDERED that the motion of all defendants to transfer this

action under 28 U.S.C. § 1404(a) to the United States District

Court for the District of Idaho is GRANTED.

                                       BY THE COURT:



                                       /s/ Harvey Bartle III
                                                                 J.
